                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



RANDY PERKINS,                               No. 2:16-cv-01791 JAM CKD P

               Plaintiff,

       v.

A. ADAMS, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Randy Perkins, CDCR # V-70775, a necessary and material witness in a settlement conference in
this case on September 19, 2019, is confined in the California Health Care Facility (CHCF), in
the custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Kendall J. Newman at the U. S. District Court, Courtroom #25, 501 I
Street, Sacramento, California 95814, on Thursday, September 19, 2019 at 9:00 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.


                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CHCF, P. O. Box 32050, Stockton, California 95213:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, until completion of the settlement conference or as ordered by the
court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: June 12, 2019
                                                _____________________________________
                                                CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE
